UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/2012 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-CSR Item 1. Reports to Stockholders. [ Insert report here] Dreyfus Conservative Allocation Fund ANNUAL REPORT August 31, 2012 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 24 Important Tax Information 25 Board Members Information 28 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Conservative The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Conservative Allocation Fund, covering the 12-month period from September 1, 2011, throughAugust 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities proved unusually volatile over the past year, as prices rose and fell according to investors changing expectations of global and domestic economic conditions. When viewed over a longer time frame, however, the pace of U.S. economic growth has been relatively consistent at about half the average rate achieved in prior recoveries. Even U.S. employment numbers, which have been volatile over short periods, averaged slightly better than 150,000 new jobs a month so far in 2012, roughly unchanged from the monthly average in 2011. The sustained but subpar U.S. expansion appears likely to continue over the foreseeable future. On one hand, the economy has responded to a variety of stimulative measures, most notably an aggressively accommodative monetary policy. On the other hand, the prospect of automatic spending cuts and tax hikes scheduled for the end of 2012 has weighed on economic growth by contributing to a temporary postponement of spending decisions among consumers and businesses. Indeed, the ability of the U.S. political system to address both this fiscal cliff and long-term deficit reduction could go a long way toward shaping the 2013 market environment.As always, we urge you to speak regularly with your financial advisor to discuss how changing economic conditions may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation September 17, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2011, through August 31, 2012, as provided by Richard B. Hoey, A. Paul Disdier and Keith L. Stransky, CFA, Dreyfus Investment Committee Members Fund and Market Performance Overview For the 12-month period ended August 31, 2012, Dreyfus Conservative Allocation Fund produced a total return of 6.89%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index produced a total return of 17.98% for the same period.The fund also utilizes a customized blended index composed of 40% Standard & Poor’s 500 Composite Stock Price Index and 60% Barclays U.S. Aggregate Bond Index, and this blended index returned 10.66% for the same period. 2 Changing global economic conditions fueled heightened volatility in financial markets over the reporting period. The fund lagged its benchmark, primarily due to performance shortfalls in its underlying equity funds. The Fund’s Investment Approach Dreyfus Conservative Allocation Fund seeks current income with some consideration for capital appreciation. In pursuing its goal, the fund normally allocates 40% of its assets to equity securities and 60% of its assets to fixed income securities. The fund achieves its targeted asset allocation mix by investing in other mutual funds that are advised by The Dreyfus Corporation (Dreyfus). In turn, the underlying funds invest in a wide range of equity and fixed income securities, including U.S. large-, mid- and small-cap equities; international, global and emerging-market equities; and U.S. and international fixed income securities. The Dreyfus Investment Committee selects the underlying funds based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance and other factors.The fund may invest in any of 31 underlying funds identified by the Dreyfus Investment Committee, which generally will select only certain, and not all, of the underlying funds for investment at any given time. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Markets Reacted Sharply to Economic Developments The reporting period began with major declines among stocks and higher yielding bonds. One credit-rating agency’s downgrade of long-term U.S. government debt, an intensifying European debt crisis and inflationary pressures in China triggered a flight away from riskier assets and toward traditional safe havens. Fortunately, better U.S. economic data and remedial measures from European policymakers arrested the market declines during the fall of 2011. By the start of 2012, stocks and higher yielding bonds were rallying amid U.S. employment gains, quantitative easing in Europe and less restrictive monetary and fiscal policies in China. Consequently, investors renewed their focus on company fundamentals in addition to macroeconomic news. However, investors returned to a risk-averse posture during the spring when austerity programs in Europe encountered resistance, U.S. employment gains again moderated and the emerging markets remained sluggish. Better economic data over the summer more than erased previous weakness, enabling the S&P 500 Index to post a double-digit gain for the latest twelve months. Mixed Results Across Asset Classes and Investment Styles Although the fund participated to a significant degree in the financial markets’ gains, its relative performance was undermined by some of its underlying equity investments. Shortfalls were especially pronounced among value-oriented funds, as investors favored companies with track records of consistent growth, often without regard to valuations. International stocks were undermined by the European debt crisis and emerging-markets slowdown. In contrast, the fund’s various fixed-income investments generally beat market averages, primarily due to overweighted exposure to more economically sound bond market sectors. In response to macroeconomic developments, we implemented a number of changes to the fund’s asset allocation strategy. In October 2011, after stocks had fallen to more compelling valuations, we moved assets from Dreyfus Bond Market Index Fund to Dreyfus Opportunistic Midcap Value Fund. In December 2011, we attempted to upgrade the overall quality of the fund’s equity exposure by shifting assets from Dreyfus StrategicValue Fund to Dreyfus Appreciation Fund. In January 2012, the fund sought greater exposure to the emerging markets, shifting capital from Dreyfus Bond Market Index Fund to 4 Dreyfus Emerging Markets Fund. In March 2012, we attempted to mitigate market volatility by reducing the fund’s positions in Dreyfus Opportunistic Midcap Value Fund and Dreyfus Emerging Markets Fund in favor of Dreyfus Bond Market Index Fund. We moved to further upgrade the fund’s quality metrics in July 2012, again shifting assets from Dreyfus Strategic Value Fund to Dreyfus Appreciation Fund. Finally, in August, we eliminated the fund’s position in Dreyfus Large Cap Core Fund and redeployed its assets to Dreyfus Emerging Markets Fund and Dreyfus BASIC S&P 500 Stock Index Fund. Adopting a Neutral Posture Although macroeconomic challenges remain, we have been encouraged by improved economic news in some parts of the world. Consequently, the fund ended the reporting period with a generally market-neutral investment posture compared to the blended benchmark, as reflected by an asset allocation target of 38% stocks, 60% bonds and 2% alternative investments.We intend to continue to monitor economic and market conditions, and we will adjust the fund’s allocations and composition as warranted. September 17, 2012 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. Asset allocation and diversification cannot assure a profit or protect against loss. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the fund’s assets among the asset classes and the underlying funds.There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2013, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s return would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance.The Barclays U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Conservative Allocation Fund with the Standard & Poors 500 Composite Stock Price Index and the Customized Blended Index Average Annual Total Returns as of 8/31/12 Inception From Date 1
